Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 17, 2018

                                      No. 04-18-00854-CR

                                     Daniel FLORES JR.,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 18-04-00010-CRL
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        Appellant seeks to appeal a judgment signed by the trial court that indicates appellant
pleaded guilty. The clerk’s record, however, does not contain a written plea bargain. In
addition, the clerk’s record does not contain the Trial Court’s Certification of Defendant’s Right
of Appeal. Accordingly, the trial court clerk is ORDERED to prepare and file a supplemental
clerk’s record within ten days of the date of this order containing the following documents:

   1. The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
      Stipulations, and all other documents relating to the defendant’s plea bargain; and

   2. The Trial Court’s Certification of Defendant’s Right of Appeal.

        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court